Citation Nr: 0012774	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-18 168	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased rating for dermatophytosis, 
currently evaluated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance



INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following a September 1997 rating decision by which a 
30 percent rating for service-connected dermatophytosis was 
continued.  


FINDING OF FACT

No allegation of error in fact or law was set forth by the 
veteran in a substantive appeal.


CONCLUSION OF LAW

Absent allegation of error in fact or law on appeal, the 
Board does not have jurisdiction to proceed.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal."  
38 C.F.R. § 20.200 (emphasis added).  The substantive appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction.  38 C.F.R. § 20.202.

Even if a VA Form 9 is submitted, it must be "properly 
completed."  38 C.F.R. § 20.202.  It "should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or determinations, being appealed."  Id; see 
also 38 U.S.C.A. § 7105(d)(3) (West 1991).  When the 
substantive appeal fails to allege specific error of fact or 
law, the Board may dismiss the appeal.  38 U.S.C.A. 
§ 7105(d)(5) (West 1991).  

In the veteran's case, a VA Form 9 was submitted in September 
1998, but no argument relating to error of fact or law was 
made.  In fact, no comment was made except to request a 
hearing, which was subsequently scheduled, but not held 
because of the veteran's failure to appear.  Consequently, 
pursuant to 38 U.S.C.A. § 7105(d)(5) (West 1991), the Board 
will not exercise jurisdiction over this claim.  Although 
38 C.F.R. § 20.203 (1995) sets forth additional process to be 
followed when the Board raises the issue of adequacy of 
allegations made in a substantive appeal, this requirement 
presupposes that some allegation on appeal was made.  In the 
instant case none was.  Therefore, this case is concluded by 
dismissing the appeal.  


ORDER

The case is dismissed.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

